ORDER
This matter having been duly presented to the Court on the recommendation of the Disciplinary Review Board in DRB 13-282, it is ORDERED that WILLIAM N. STAHL of MONTCLAIR, who was admitted to the bar of this State in 1983, and who was suspended from the practice of law for a period of one year effective March 26, 2009, by Order of this Court filed March 26, 2009, be restored to the practice of law, effective immediately; and it is further
ORDERED that WILLIAM N. STAHL shall inform the Office of Attorney Ethics when he obtains gainful employment, and respondent’s payment of the $750 administrative fee provided by R. l:20-21(d), shall be deferred and paid in two equal monthly installments, the first one to be paid three months after he becomes gainfully employed and the second one three months thereafter.